          Case 2:02-cr-00446-JD Document 374 Filed 03/22/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                              CRIMINAL ACTION

                v.

 MICHAEL GONZALEZ                                           NO. 02-446-01

                                           ORDER

       AND NOW, this 22nd day of March, 2021, upon consideration of pro se defendant’s

Motion for Appointment of Counsel (Document No. 361, filed November 9, 2020), pro se

defendant’s Motion for Compassionate Release (Document No. 363, filed December 21, 2020),

the Government’s Response in Opposition to Defendant’s Motion to Reduce Sentence

(Document No. 368, filed March 4, 2021), and pro se defendant’s letter requesting a judicial

recommendation that he be placed in a residential reentry center, community corrections facility,

or halfway house (“Motion for Judicial Recommendation”) (Document No. 372, filed March 10,

2021), for the reasons stated in the accompanying Memorandum dated March 22, 2021, IT IS

ORDERED that pro se defendant’s Motion for Compassionate Release, Motion for

Appointment of Counsel, and Motion for Judicial Recommendation are DENIED.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
